internal_revenue_service p o box cincinnati oh release number release date date date legend w amount of scholarship grant x school y location z year dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will award multi-year scholarships to selected students attending accredited four- year colleges or universities your scholarships are intended bridge the gap where insufficient financial support exists for exceptionally promising students initially the typical annual scholarship award will be approximately dollar_figurew the entire scholarship must be applied to tuition living_expenses and course-related expenses such as books supplies and equipment and other required fees you may permit letter catalog number 58263t financial aid awards to be used for non-qualified education expenses including room and board in which event the award would not be tax free to the recipient you will not provide fellowships or loans as part of your program the scholarship recipient will be free to pursue any area of study you will award scholarships on an objective and nondiscriminatory basis to students attending certain colleges and universities collaborating institutions which will work with you to identify enrolling students who meet one or more of the following criteria e e e astrong academic ability and achievement as demonstrated by his or her cumulative gpa a college entrance exam score or academic awards unmet financial needs in excess of a predetermined amount and leadership or service to others you plan to launch your scholarship program at x in y in early z you may renew the scholarship award annually until completion of the scholarship recipient’s undergraduate degree in order to be eligible for a financial aid award renewal the scholarship recipient must meet the following requirements each year e e e maintain a minimum overall gpa each year enroll each quarter or semester as a full-time_student and provide evidence of being in good standing at the university or college he or she is attending before each academic year begins you will notify each collaborating institution of the number of prospective initial scholarships and renewals of scholarships which you have budgeted for its student body the following fall quarter or semester you and the collaborating institution will jointly decide the size of the pool of qualified candidates to compete for these scholarships the candidates must meet your criteria the candidates will then complete your application form providing biographical and other information which you consider useful to select the most meritorious recipients you will recruit a scholarship committee at each collaborating institution drawn from the ranks of retired educators and administrators of student aid programs and volunteers you will educate them about your selection criteria specifically a evidence of personal integrity and strength of character b evidence of motivation and ambition to succeed in life c applicant's academic ability and achievement d severity of applicant’s unmet financial need e applicant's demonstrated leadership initiative and service to others f evaluation of the application’s essay at least two scholarship committee members will review each application in the pool after review of all completed applications the scholarship committee will select a round catalog number 58263t letter of finalists who will be invited to meet with members of the scholarship committee meeting with all the finalists the scholarship committee will select the students who will be awarded scholarships after you will enter into an agreement with each scholarship recipient and request reports from him or her regarding use of the funds at the end of each academic year you will review the recipient’s grades progress toward his or her undergraduate degree and good conduct and personal potential development based upon the findings of the review process you will decide at your discretion on an objective and nondiscriminatory basis to review the applicant's scholarship for the ensuing academic year you may at your sole discretion revoke the awarding of a scholarship based on an ad hoc review of a recipient’s standing comparable to the end-of-the-year review you reserve the right to withdraw financial aid support at any time if the scholarship recipient is involved in criminal conduct or has violated the collaborating institution’s ethical or academic standards the scholarship may not be used for activities that will benefit supplement or aid academic institutions or departments with which the scholarship recipient is affiliated the scholarship recipient is expected to report suspected fraud in the application of funds if you learn that scholarship funds are not applied to the scholarship recipient's cost of education you will take all reasonable and appropriate steps to recover such diverted funds you will withhold further payments to the scholarship recipient until he or she provides you with assurances that future diversions will not occur and that he or she in cooperation with his or her college or university will take extraordinary precautions to prevent future diversions if a scholarship recipient withdraws from his or her enrollment in the college or university you may require the recipient reimburse some or all of the funds you will maintain files relating to processing applications of your scholarship recipients including names addresses amount of scholarship awards and the affiliated college or university you will not provide any scholarships for the direct or indirect benefit of contributors to the organization directors officers scholarship application review committee members or their family members you will review all applications to identify possible conflicts of interest further you will require your scholarship committee members and the collaborating college and university liaisons to notify you of any potential conflicts basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58263t the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
